' ORDER
PER CURIAM.
Victor Foods, Inc., Victor Orlowski, and Sharon Orlowski (“Plaintiffs”) appeal from a trial court judgment sustaining a Motion to Quash Service and to Dismiss Cause of Action filed by Crossroads Economic Development Corporation of St. Charles County, Inc. (“Defendant”). The trial court sustained the motion for Plaintiffs’ failure to comply with the provisions of Section 351.478.1 Plaintiffs argue that Section 516.230 applies to their action.
When matters outside the pleadings are presented to and not excluded by the trial court, we treat a motion to dismiss as a motion for summary judgment. Barton v. United Parcel Service, Inc., 842 S.W.2d 951, 952 (Mo.App. E.D.1992). We have reviewed the briefs of the parties and the record on appeal and conclude that no genuine issues of material fact exist. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo (1994), unless otherwise indicated.